TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00316-CV



                                           J. B., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-FM-12-006145, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               J.B. appeals from the trial court’s order terminating his parental rights to his minor

child, A.B.1 See Tex. Fam. Code § 161.001. Following a jury trial, the trial court entered judgment

in accordance with the jury’s findings by clear and convincing evidence that statutory grounds for

terminating J.B.’s parental rights existed and that termination was in the child’s best interest. See

id. § 161.001(1)(E), (M), (O), (Q), (2).

               On appeal, J.B.’s court-appointed attorney has filed a motion to withdraw and a brief

concluding that the appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738,

744 (1967); Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex.

App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of parental




       1
          We refer to the father and his child by their initials only. See Tex. Fam. Code
§ 109.002(d); Tex. R. App. P. 9.8.
rights). The brief meets the requirements of Anders by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced on appeal. See 386 U.S.

at 744; Taylor, 160 S.W.3d at 646–47. Counsel certified to this Court that she provided J.B. with

a copy of the Anders brief and motion to withdraw as counsel and informed him of his right to

examine the appellate record and to file a pro se brief. By order dated July 9, 2014, this Court set

August 11, 2014, as the deadline for J.B. to file a pro se brief. To date, J.B. has not filed a pro

se brief.

               Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record, including the Anders brief submitted on J.B.’s behalf

and have found nothing that would arguably support an appeal. We agree that the appeal is frivolous

and without merit. Accordingly, we affirm the trial court’s order terminating J.B.’s parental rights

and grant counsel’s motion to withdraw.




                                              _____________________________________________
                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: August 14, 2014




                                                 2